Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Integrated Healthcare Holdings, Inc. Santa Ana, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to Integrated Healthcare Holdings, Inc.'s 2006 Stock Incentive Plan, of our report dated June 29, 2010 relating to the consolidated financial statements and schedule of Integrated Healthcare Holdings, Inc. appearing in the Company's Annual Report on Form 10-K for the year ended March 31, 2010. Our report contains an explanatory paragraph regarding the Company's ability to continue as a going concern. /s/ BDO Seidman, LLP Costa Mesa, California June 29, 2010
